DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.
Applicant’s election without traverse of claims 1-4,6-8,11-12,14-15,18-19,21,23,25-26,28 and 32 in the reply filed on 12/27/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4,6-8,11-12,14-15,18-19,21,23,25-26,28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 4, the term “effective” is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
In regards to claim 1, for the second mention of “an effective amount of PBM” it is unclear if this is the same effective amount of PBM as previously claimed or a different effective amount. For examination purposes, the Examiner is interpreting this as the same effective photobiomodulation as previously claimed.
In regards to claims 1, 3, 4, 28, and 32, the method claims as written are not method steps but rather statement of fact. These claims appear outside the scope of the method claim, as the method starts with this administration of PBM light, therefore, it is unclear how this limits the method. For example in claim 1, “wherein the eye had received an effective amount of PBM at least about 4, 5, or 6 months prior to the administering” it is unclear how this limits the method claim since the claim begins with the administration of PBM.  Further, per MPEP 2111.04, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.
In regards to claim 28, the Applicant should spell out age related eye disease study prior is using the acronym AREDS. 
Claims 2, 6-8, 11-12, 14-15, 18-19, 21, 23, and 25-26 are rejected by virtue of their dependency.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to further limit independent claim 1 since that are claiming the same thing.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4, 6, 11-12, 14-15, 18-19, 21, 23, 25-26, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tedford WO 2016040534 (herein referred to as Tedford ‘534).
	In regards to claims 1 and 3, Tedford ‘534 discloses a method for treating dry age-related macular degeneration in an eye of a subject, comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Abstract discloses methods for treating the eye, Par. 0005 discloses this can be for age related macular degeneration. Par. 0002-0004 discloses using PBM for this treatment) comprising one or more of: 
(i) light having a wavelength in a yellow range; 
(ii) light having a wavelength in a red range; 
and (iii) light having a wavelength in a near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength), 
	wherein the eye had received an effective amount of PBM at least about 4, 5, or 6 months prior to the administering (Par. 0062-0063 disclose administration 2, 4, 6, and 12 months prior).
	In regards to claim 2, Tedford ‘534 discloses the method of claim 1, wherein after about 1 month of receiving the prior PBM, the eye had an increase in a best corrected visual acuity (BCVA) letter score of 5 or more letters as compared to the BCVA letter score of the eye before receiving the prior PBM (Par. 0380 and 0387 disclose the BCVA scores of the subject before and after application of the PBM). 
	In regards to claim 4, Tedford ‘534 discloses a method for treating dry age-related macular degeneration in an eye of a subject, comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Abstract discloses methods for treating the eye, Par. 0005 discloses this can be for age related macular degeneration. Par. 0002-0004 discloses using PBM for this treatment) comprising one or more of: 
(i) light having a wavelength in a yellow range; 
(ii) light having a wavelength in a red range; 
and (iii) light having a wavelength in a near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength), 
	wherein the eye had received an effective amount of PBM at least about 1, 2, or 3 months prior to the administering (Par. 0062-0063 disclose administration 2, 4, 6, and 12 months prior).
	wherein after about 1 month of receiving the prior PBM, the eye had an increase in a best corrected visual acuity (BCVA) letter score of less than 5 letters as compared to the BCVA letter score of the eye before receiving the prior PBM (Par. 0380 and 0387 the BCVA scores of the subject before and after application of the PBM).
	In regards to claim 6, Tedford ‘534 discloses the method of any one of claim 1, wherein administering the PBM light comprises administering to the eye of the subject two or three of: 
(i) the light having a wavelength in the yellow range; 
(ii) the light having a wavelength in the red range; 
and (iii) the light having a wavelength in the near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength).
	In regards to claim 11, Tedford ’534 discloses the method of claim I, wherein the wavelength in the red range is in a range from 620 nm to 750 nm (Par. 0082 discloses the red light wavelength being 600-700nm).
	In regards to claim 12, Tedford ‘534 discloses the method of claim 11, wherein the wavelength in the red range is: (i) in a range from 650 nm to 720 nm, or (ii) 670 +-15 nm (Par. 0082 discloses the red light wavelength being 600-700nm).
	In regards to claim 14, Tedford ‘534 discloses the method of claim 1, wherein the wavelength in the NIR range is in a range from 750 nm to 950 nm (Par. 0082 discloses the NIR light wavelength being 800-900nm).
	In regards to claim 15, Tedford ‘534 discloses the method of claim 14, wherein the wavelength in the NIR range is: (i) in a range from 800 nm to 900 nm; (ii) in a range from 825 nm to 875 nm; or (iii) 850 nm +- 15 nm (Par. 0082 discloses the NIR light wavelength being 800-900nm).
	In regards to claim 18, Tedford ‘534 discloses the method of claim 1, wherein administering the PBM light comprises administering to the eye of the subject two or three of: 
(i) light having a wavelength of 590 nm ± 15 nm; 
(ii) light having a wavelength of 670 nm ± 15 nm; and 
(iii) light having a wavelength of 850 nm ± 15 nm (Par. 0236 discloses 590 ± 15 nm and 670 ± 15 nm).
	In regards to claim 19, Tedford ‘534 discloses the method of claim 1, wherein two or more of the lights are administered to the eye of the subject simultaneously and/or wherein two or more of the lights are administered to the eye of the subject in a sequence (Par. 0145 discloses the light being administrated simultaneously).
	In regards to claim 21, Tedford ‘534 discloses the method of claim 1, wherein one or more of the lights is administered to the eye of the subject in a pulsed fashion and/or wherein one Par. 0119 discloses the use if pulsed delivery).
	In regards to claim 23, Tedford ‘534 discloses the method of claim 1, wherein one or more of the lights is administered to the eye of the subject while the eye is open and/or wherein one or more of the lights is administered to the eye of the subject while the eye is closed (Par. 0131 discloses administration when the eye is open).
	In regards to claim 25, Tedford ‘534 discloses the method of claim 1, wherein administering the PBM light comprises administering to the eye of the subject one or more of: 
(i) the light comprising a wavelength in the yellow range for at least about 30 seconds; 
(ii) the light comprising a wavelength in the red range for at least about 75 seconds; 
and (iii) the light comprising a wavelength in the near-infrared (NIR) range for at least about 30 seconds (Par. 0384 discloses light applied in the yellow or NIR range for 35 seconds).
	In regards to claim 26, Tedford ‘534 discloses the method of claim 1, wherein the PBM light is administered to the eye at least three or four times in a week, and/or wherein the PBM light is administered to the eye at treatment times in a period of at least three or four weeks (Par. 0393 discloses application for a period of three weeks).
	In regards to claim 32, Tedford ‘534 discloses the method of claim 1, wherein the eye had received the effective amount of PBM about 6 months prior to the administering (Par. 0062-0063 disclose administration 2, 4, 6, and 12 months prior). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford WO 2016040534 (herein referred to as Tedford ‘534) in view of Tedford US 20160067086 A1 (herein referred to as Tedford ‘086).
	In regards to claim 7, Tedford ‘534 discloses the method of any one of claim 1, wherein the wavelength in the yellow range (Par. 0396). Tedford ‘534 does not disclose wherein the yellow range is in a range from 550 nm to 620 nm.
	However, in the same field of endeavor, Tedford 086’ discloses a method of treatment of macular degeneration using PBM with a wavelength in the range of 500-650 nm (Par. 0038) since it can be useful in the treatment of wet AMD subtype to suppress VEGF protein expression locally in ocular tissue.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Tedford ‘534 and modified them by having the yellow in the range of 500-650 nm, as taught and suggested by Tedford ‘086 since it can be useful in the treatment of wet AMD subtype to suppress VEGF protein expression locally in ocular tissue.
	In regards to claim 8, the combined teachings of Tedford ‘534 and Tedford ‘086 as applied to claim 7 discloses the method of claim 7, wherein the wavelength in the yellow range is: 
(i) in a range from 560 nm to 610 nm (Par. 0038 of Tedford ‘086 discloses a wavelength in the range of 500-650 nm) ;
(ii) in a range from 570 nm to 600 nm; or 
(iii) 590 nm 15 nm
6.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘534 in view of Merry et al. (NPL: Photobiomodulation reduces volume and improves visual acuity and contrast sensitivity in dry are-related macular degeneration).
	Tedford ‘534 discloses method of claim 1, except for wherein prior to administering the PBM, the eye had an AREDS categorization of AREDS 1, AREDS 2, AREDS 3, or AREDS 4.
	However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes an AREDS score of 2 or 3 (e271) in order to better explore the potential benefit of PBM in varying stages and severity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘534 and modified them by having the eye had an AREDS categorization of AREDS 1, AREDS 2, AREDS 3, or AREDS 4 prior to PBM administration, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                            





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 January 2022